DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The preliminary amendment filed 01/27/2020 is acknowledged and has been entered.  Claims 1-4 have been amended.  Currently, claims 1-4 are pending and under examination.
Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Specification
The use of the term Tween 20 (e.g. page 6, line 26), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1


    PNG
    media_image1.png
    250
    575
    media_image1.png
    Greyscale

This limitation falls within the abstract ideas grouping of mathematical concepts such as mathematical formulas or equations and mathematical calculations.
Step 2A, Prong 1
The additional elements of incubating a sample obtained from said human in a piezoelectric resonator comprising a protein antigen immobilized on the surface of the resonator and performing the diagnosis of systemic lupus erythematosus does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “performing the diagnosis of systemic lupus erythematosus by determining the maximum value…”.   The “performing” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation placing values into a formula and calculating in one’s head. No active method steps are invoked or clearly required; the “performing” statements do not include any activity that would constitute a practical 
Claims 2-4 further limit the protein antigen and the sample, however these limitations also fail to practically apply the judicial exception.

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by Nascimento et al (Biosensors and Bioeletronics) 90, 2017, pages 166-175, available online November 2016) (submitted in the IDS filed 02/25/2020) it was routine and conventional activity to obtain a sample from a subject and incubate with a piezoelectric resonator comprising a protein antigen immobilized on the resonator (e.g. pages 166-167).
Also, as shown by Pohanka (Int. J. Electrochem. Sci., 12 (2017), pages 496-506, Published December 2016) it was well known, routine and conventional to obtain a samples and incubate with a piezoelectric device comprising immobilized antigens to detect antibodies (e.g. pgs 496-497, 502).
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or 
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
            The claims are directed to a method for the diagnosis of systemic lupus erythematosus (SLE) in a human based on a maximum value dAI’/dAQ determined with the use of immobilized protein antigen.  The limitation 'sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool. The limitation ‘protein antigen” is a genus and encompasses CRP, Tau protein, IGFBP-7, osteoprotegrin, IGFBP-3, Von Willebrand, complement 3, procalcitonin, BAFF polypeptide, angiopoietin-2 and p-glycoprotein to name a few.  Also, although the claim does not specifically recite or make clear what is being detected in the sample the claim a currently recited allows for any and all possible biomarkers such as proteins, nucleic acids, antibodies etc. However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 2 discloses serum antibodies. The specification on page 5 discloses that anti-Ro is an important disease marker in neonatal lupus erythrmatosus.  The specification on page 6 discloses obtaining blood serum from a patient. The specification on page 6 discloses the interaction of Ro52 protein with autoantibodies.  The examples in the specification are limited to immobilized Ro52 protein which bind to anti-Ro in patients with SLE.  The specification does not provide for the use of any and all protein antigens in any and all possible samples for the detection of any and all possible biomarkers in the sample and a specific correlation with SLE.  Carbone et al. (Infectious Disease, 
The only examples utilized in the specification appears to be limited to human serum samples and immobilized Ro specific for anti-Ro for the diagnosis of SLE.  The specification does not disclose that the antibodies which appear in serum also appear in samples such as lung, brain, sputum, stool or that such antibodies would be expected to be shed, excreted into or found in these samples and correlated with SLE.  As stated supra the specification appears to be limited to human serum samples and detection of anti-Ro antibodies specific to Ro protein antigen for diagnosis of SLE.     
            The specification also fails to provide that the recited protein antigens bind or reacting with any and all possible analytes in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these immobilized proteins exists with any and all possible analytes in humans for the diagnosis of SLE.   Further, it is not well known in the art that these samples provide for antibodies and that a correlation exists between such antibodies in the samples to SLE.  The examples in the specification appear to be limited to immobilized Ro52 protein which bind to anti-Ro in patients with SLE. The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  


Enablement
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
          Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  The factors that must be considered in determining undue experimentation are set forth in In re Wands USPTQ2d 14000.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
           The instant claims are directed to a method of diagnosing systemic lupus erythematosus (SLE) in a subject based on a formula to determine the maximum value of dAI/dAQ compared to a cutoff value of 600 ng/cm2. 
           The specification fails to teach and expressly explain all of the variables needed to determine the formula/equation currently recited in claim 1.  The specification on pages 3-4 discloses a series of expressions and formulas to obtain equation 8 (recited in claim 1).  However, equations 1 and 2 on page 3 discloses the variable or parameter “w” and does not define what “w” is or how to obtain “w”.  In equations 1 and 2 symbols Q and D are explained but are not present in equations 1 and 2 and further the symbols  
    PNG
    media_image2.png
    24
    114
    media_image2.png
    Greyscale
are not defined and are unclear.  On page 4 or the specification equation 5w-> cte is undefined, unclear and does not specifically provide guidance on what is intended.  Although page 3 discloses that Q is a quality factor there is no specific guidance or disclosure of how to determine a quality factor of the resonator nor is there a specific indication of what the quality .
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it is unclear what relationship exists between the immobilized protein antigen and the sample from the human.  The claim does not make clear if the protein antigen is moved or displaced by the sample, if the protein antigen binds to a specific component of the sample (i.e. an antibody) or if the applicant intends something else. Thus, it also makes it unclear as to what antigen, protein or analyte is being detected in the sample that it correlated with SLE.  Applicant 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S. C. 101, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest determining the maximum value dAI/dAQ and correlating to that of SLE as currently claimed.
Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/GARY COUNTS/           Primary Examiner, Art Unit 1641